Citation Nr: 0404206	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1974 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2000 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board in November 1997 denied the veteran's 
claim of entitlement to service connection for PTSD.  That 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002).  A 
decision of the Board dated August 28, 2002, found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for PTSD.  The veteran appealed 
the Board's August 28, 2002, decision to the United States 
Court of Appeals for Veterans Claims (CAVC), which, upon a 
joint motion by the veteran-appellant and the Secretary of 
Veterans Affairs vacated that part of the Board's August 28, 
2002, decision which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for PTSD and remanded the matter to the Board for further 
proceedings.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.



The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  

In the instant case, the Board finds that the evidence needed 
to substantiate the appellant's attempt to reopen his claim 
of entitlement to service connection for PTSD would be: 
evidence from official sources, such as an individual 
citation or award, showing that the veteran participated in 
combat during the evacuation of Saigon on April 29-30, 1975, 
or participated in combat as a member of a unit involved in 
boarding the S. S. Mayaguez on May 14, 1975; or credible 
supporting evidence, such as statements by other 
participants, showing that the veteran participated in combat 
during the evacuation of Saigon and/or the boarding of the S. 
S. Mayaguez.  

The joint motion of the parties before the CAVC stated that 
the RO's VCAA notice letter dated in April 2000 did not fully 
comply with the notice requirements of the VCAA.  Therefore, 
this case must be remanded for compliance with the notice 
provisions of the VCAA prior to further appellate review.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter which the Board has remanded to 
the VBA AMC or RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim to reopen and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he receives further notice.  

	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


